Exhibit 10.33

VOYAGER THERAPEUTICS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT


INDUCEMENT GRANT PURSUANT TO NASDAQ STOCK MARKET RULE 5635(C)(4)


 

 

 

Name of Grantee:

 

 

 

No. of Restricted Stock Units:

 

 

 

 

 

Grant Date:

 

 

 

This agreement (the “Agreement”) evidences the grant by Voyager Therapeutics,
Inc. (the “Company”), to the Grantee named above, an employee of the Company, of
the number of restricted stock units (the “Restricted Stock Units” or the
“Award”) specified above, with each such Restricted Stock Unit representing the
right to receive one share of common stock, par value $0.001 per share, of the
Company (the “Stock”), on the terms, and subject to the conditions, set forth
herein.  Except as otherwise indicated by the context, the term “Grantee” as
used herein, shall be deemed to include any person who acquires the Award
validly under its terms.

1. Inducement Grant.  This Award of Restricted Stock Units was granted to the
Grantee pursuant to the inducement grant exception under NASDAQ Stock Market
Rule 5635(c)(4), and not pursuant to the Company’s 2014 Stock Option Plan, 2015
Stock Option and Incentive Plan or any other equity incentive plan of the
Company, as a material inducement to the Grantee’s employment with the Company.

2. Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 3 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of this Agreement.

3. Vesting of Restricted Stock Units.  The restrictions and conditions of
Paragraph 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Vesting Dates.  If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 2 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.





 

--------------------------------------------------------------------------------

 



Incremental Number of
Restricted Stock Units Vested

Vesting Date

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 3.

4. Termination of Employment.  If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 3 above,
then, except as provided in Section 9(c) below or in another agreement between
the Grantee and the Company, any Restricted Stock Units that have not vested as
of such date shall automatically and without notice terminate and be forfeited,
and neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.

5. Issuance of Shares of Stock.  As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 3 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

6. Tax Withholding.   The Grantee acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Grantee any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Stock Units.  At such time as the
Grantee is not aware of any material nonpublic information about the Company or
the Stock, the Grantee shall execute the instructions set forth in Schedule A
attached hereto (the “ Durable Automatic Sale Instructions”) as the means of
satisfying such tax obligation.  If the Grantee does not execute the Durable
Automatic Sale Instructions prior to an applicable vesting date, then the
Grantee agrees that if under applicable law the Grantee will owe taxes at such
vesting date on the portion of the Award then vested the Company shall be
entitled to immediate payment from the Grantee of the amount of any tax required
to be withheld by the Company.  The Company shall not deliver any shares of
Stock to the Participant until it is satisfied that all required withholdings
have been made.

7. Section 409A of the Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are intended
to be exempt from the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”) as “short-term deferrals” as described in Section 409A.
 However, to the extent this Award of Restricted Stock Units is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A, the Award shall be subject to such additional rules and
requirements as specified by the Administrator from time to time in order to
comply with Section 409A.  In this regard, if any amount under the Restricted
Stock Units is payable upon a “separation from service” (within

2

--------------------------------------------------------------------------------

 



the meaning of Section 409A) to the Grantee and the Grantee is considered a
“specified employee” (within the meaning of Section 409A), then no such payment
shall be made prior to the date that is the earlier of (i) six months and one
day after the Grantee’s separation from service, or (ii) the Grantee’s death,
but only to the extent such delay is necessary to prevent such payment from
being subject to interest, penalties and/or additional tax imposed pursuant to
Section 409A.

8. No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of this Agreement to continue the Grantee in
employment, nor shall this Agreement interfere in any way with the right of the
Company or any Subsidiary to terminate the employment of the Grantee at any
time.

9. Adjustments for Changes in Stock and Sale Events.

a. Definitions.

i. “Sale Event” shall mean (i) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity,
(ii) a merger, reorganization or consolidation pursuant to which the holders of
the Company’s outstanding voting power and outstanding stock immediately prior
to such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

ii. “Sale Price” shall mean the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

b. Changes in Stock.  Subject to Section 9(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in the number and kind of shares
or other securities subject to this Award of Restricted Stock Units.  The
Administrator shall also make equitable or proportionate adjustments in the
number of Restricted Stock Units subject to this Award to take into
consideration cash dividends paid (other than in the ordinary course) or any
other extraordinary corporate event.  The adjustment by the Administrator shall
be final, binding and conclusive.  No fractional shares of Stock shall be issued
under this Award of 

3

--------------------------------------------------------------------------------

 



Restricted Stock Units resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.

c. Sale Events.  In the case of and subject to the consummation of a Sale Event,
the parties thereto may cause the assumption or continuation of this Award of
Restricted Stock Units, or the substitution of the Award of Restricted Stock
Units with a new award of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares as such parties shall
agree.  To the extent the parties to such Sale Event do not provide for the
assumption, continuation or substitution of the Award of Restricted Stock Units,
upon the effective time of the Sale Event, the Restricted Stock Units shall
become fully vested and then shall terminate following the issuance of the
shares of Stock hereunder.  In the event of such termination, the Company shall
have the option (in its sole discretion and in lieu of the issuance of shares of
Stock subject to the Restricted Stock Units) to make or provide for a cash
payment to the Grantee in exchange for the cancellation of the Restricted Stock
Units in an amount equal to the Sale Price multiplied by the number of shares of
Stock subject to the Restricted Stock Units.

If the Restricted Stock Units are assumed, continued or substituted in
connection with a Sale Event, the Restricted Stock Units shall become fully
vested and nonforfeitable if the Grantee is terminated without Cause by the
Company (or its successor) in connection with, or within 12 months following,
the Sale Event. “Cause” shall have the meaning set forth in the employment
agreement between the Grantee and the Company. 

 

10. Administrator.  This Agreement shall be administered by either the Board of
Directors of the Company (the “Board”), the Compensation Committee of the Board,
or a similar committee performing the functions of the compensation committee
and which is comprised of not less than two non-employee directors who are
independent (the “Administrator”). The Administrator shall have the power and
authority to: (i) determine and modify from time to time the terms and
conditions, including restrictions, of this Award of Restricted Stock Units;
(ii) accelerate at any time the vesting of all or any portion of the Award of
Restricted Stock Units; (iii) amend this Agreement to provide that this Award of
Restricted Stock Units shall vest based on service to the Company or a
Subsidiary other than employment (such as service as a consult, advisor or
director); (iv) interpret the terms and provisions of the Award of Restricted
Stock Units (including related written instruments); (v) make all determinations
it deems advisable for the administration of the Award of Restricted stock
Units; (vi) decide all disputes arising in connection with the Award of
Restricted Stock Units; and (vii) otherwise supervise the administration of the
Award of Restricted Stock Units.  All decisions and interpretations of the
Administrator shall be binding on all persons, including the Company and the
Grantee.

11. Stockholder Rights.  Until Stock is deemed delivered in accordance with
Section 15, no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with the vesting of the Restricted Stock Units, notwithstanding the
vesting of the Restricted Stock Units or any action by the Grantee with respect
thereto.

12. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.



4

--------------------------------------------------------------------------------

 



13. Amendment.  The Administrator may, at any time, amend or cancel this Award
of Restricted Stock Units for the purpose of satisfying changes in law or for
any other lawful purpose, but no such action shall adversely affect the
Grantee’s rights under the Agreement without the Grantee’s consent. Nothing in
this Section 13 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 9.

14. Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Award of Restricted Stock Units, and the members of the Board and the
Administrator (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under the Company’s articles of incorporation or bylaws or any directors’ and
officers’ liability insurance coverage which may be in effect from time to time
and/or any indemnification agreement between such individual and the Company.

15. Delivery of Stock Certificates. Stock certificates to the Grantee under this
Award of Restricted Stock Units shall be deemed delivered for all purposes when
the Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the Grantee, at the
Grantee’s last known address on file with the Company.  Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a stock transfer
agent of the Company shall have given to the Grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the Grantee, at the
Grantee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records).  Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the vesting of the Restricted Stock Units, unless and until the
Administrator has determined, with advice of counsel (to the extent the
Administrator deems such advice necessary or advisable), that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed, quoted or traded.  All
Stock certificates delivered pursuant to the Award of Restricted Stock Units
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded.  The Administrator may place
legends on any Stock certificate to reference restrictions applicable to the
Stock.  In addition to the terms and conditions provided herein, the
Administrator may require that an individual make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations, or
requirements.  The Administrator may require each person acquiring Stock
pursuant to the Award of Restricted Stock Units to represent and agree with the
Company in writing that such person is acquiring the shares without a view to
distribution thereof.

16. Trading Policy Restrictions. The sale of any shares of Stock received upon
vesting of this Award of Restricted Stock Units shall be subject to the
Company’s insider trading policies and procedures, as in effect from time to
time.



5

--------------------------------------------------------------------------------

 



17. Clawback Policy. This Award of Restricted Stock Units shall be subject to
the Company’s clawback policy, if any, as in effect from time to time.

18. Data Privacy Consent.  In order to administer this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of this Agreement (the “Relevant Information”).  By entering
into this Agreement, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

19. Status of Grantee.  With respect to any portion of the Restricted Stock
Units that have not vested, the Grantee shall have no rights greater than those
of a general creditor of the Company unless the Administrator shall otherwise
expressly determine.  In its discretion, the Administrator may authorize the
creation of a trust or other arrangement to meet the Company’s obligation to
deliver Stock, provided that the existence of such trusts or other arrangements
is consistent with the foregoing sentence. 

20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles.

21. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

[Remainder of Page Intentionally Left Blank]

 

 



6

--------------------------------------------------------------------------------

 



 

 

VOYAGER THERAPEUTICS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

 

    

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



7

--------------------------------------------------------------------------------

 



SCHEDULE A

DURABLE AUTOMATIC SALE INSTRUCTION

 

This Durable Automatic Sale Instruction is being delivered to Voyager
Therapeutics, Inc. by the undersigned on the date set forth below.

 

I hereby acknowledge that Voyager has granted, or may in the future from time to
time grant, to me restricted stock units, or “RSUs,” whether as an “inducement
grant” or under Voyager’s long-term equity incentive plans as in effect from
time to time.

 

I acknowledge that upon the vesting dates applicable to any such RSUs, I will
have compensation income equal to the fair market value of the shares of Voyager
common stock subject to the RSU that vest on such date and that Voyager is
required to withhold income and employment taxes in respect of that compensation
income on the applicable vesting date.

 

I desire to establish a process to satisfy such withholding obligation in
respect of all RSUs that have been, or may in the future be, granted by Voyager
to me through an automatic sale of a portion of the shares of Voyager common
stock that would otherwise be issued to me on each applicable vesting date, such
portion to be in an amount sufficient to satisfy such withholding obligation,
with the proceeds of such sale delivered to Voyager in satisfaction of such
withholding obligation.

 

I understand that Voyager has arranged for the administration and execution of
its equity awards and long-term equity incentive plans and the sale of
securities by award holder thereunder pursuant to an Internet-based platform
administered by a third party, which is referred to herein as the
“Administrator,” and the Administrator’s designated brokerage partner.

Upon any vesting of my RSUs from and after the date of this Durable Automatic
Sale Instruction, I hereby appoint the Administrator to automatically sell such
number of shares of Voyager common stock issuable with respect to my RSUs that
vest as is sufficient to generate net proceeds sufficient to satisfy Voyager’s
minimum statutory withholding obligations with respect to the income recognized
by me upon the vesting of the RSUs (based on minimum statutory withholding rates
for all tax purposes, including payroll and social security taxes, that are
applicable to such income), and Voyager shall receive such net proceeds in
satisfaction of such tax withholding obligation. 

I agree to execute and deliver such further documents, instruments and
certificates as may reasonably be required by the Administrator in connection
with the sale of the shares pursuant to these automatic sale instructions.

 By signing below, I hereby represent to Voyager that, as of the date hereof, I
am not aware of any material nonpublic information about Voyager or its common
stock.  I have structured these automatic sale instructions to constitute a
“binding contract” relating to the sale of common stock, consistent with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934 under Rule 10b5-1(c) promulgated under such Act.

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Date:

 

 

8

--------------------------------------------------------------------------------